Citation Nr: 0913234	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-13 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The record reflects that evidence has been submitted directly 
to the Board, accompanied by a waiver of having this evidence 
initially considered by the agency of original jurisdiction 
(AOJ) in accord with 38 C.F.R. § 20.1304.

The Board notes that there is some discrepancy in the record 
regarding the Veteran's representative's request for a 
Decision Review Officer (DRO) hearing.  However, in making 
this request, the Veteran's representative referred to 
letters from the RO that pertained to a scheduled Travel 
Board hearing rather than a DRO hearing.  The Veteran was 
scheduled for a Travel Board hearing in February 2009 and the 
Veteran participated in the hearing with the undersigned.  A 
transcript of that proceeding has been associated with the 
Veteran's claims folder.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for the 
following disabilities: post-traumatic stress disorder 
(PTSD), evaluated as 50 percent disabling; diabetes mellitus, 
type II, evaluated as 20 percent disabling; peripheral 
neuropathy, left lower extremity, evaluated as 10 percent 
disabling; and peripheral neuropathy, right lower extremity, 
evaluated as 10 percent disabling; his combined disability 
rating is 70 percent.

2.  The medical and other evidence of record fails to 
indicate that the Veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for the establishment of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 4.3, 4.7, 4.16, 4.26 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in December 2005, prior to the May 2006 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to a TDIU.  Specifically, the letter informed the 
Veteran that in order to support his claim for TDIU, the 
evidence must show that his service-connected disabilities 
are sufficient, without regard to other factors, to prevent 
him from performing the mental and/or physical tasks required 
to obtain or maintain substantially gainful employment.  It 
was also noted that he generally must meet certain disability 
percentage requirements, i.e. one disability ratable at 60 
percent or more; or, more than one disability ratable at 40 
percent or more and a combined rating of 70 percent or more.  
The letter further explained that he could be entitled to 
TDIU based on exceptional circumstances and that such a claim 
would require evidence showing that his service-connected 
disabilities present such an exceptional or unusual 
disability picture, due to such factors as marked 
interference with employment or frequent periods of 
hospitalization, that application of the regular schedular 
standards is impractical.  The RO also explained what 
information and evidence he must submit and what information 
and evidence will be obtained by VA.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

The Board observes that the Veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating prior to the rating decision on appeal.  However, he 
was provided with such information by a notification letter 
dated in March 2006.  Moreover, the Veteran's claim for 
entitlement to a TDIU is being denied and, consequently, no 
disability rating or effective date will be assigned.  Thus, 
the Veteran is not prejudiced by a decision at this time.  
 
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, private 
treatment records, and VA treatment records are associated 
with the claims folder.  The Veteran has at no time 
identified outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The Board 
recognizes the Veteran's December 2008 letter in which the 
Veteran noted that he had an upcoming appointment (March 
2009) regarding his sleeping problems.  However, the Board 
notes that the Veteran has not submitted or requested that VA 
obtain these records.  

The law provides that, while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
VA to prove the claim.  As the Court stated in Wood v. 
Derwinski, '[t]he duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 
406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996).  

In the present case, the Board determines that VA is not 
obligated to attempt to obtain these records when the Veteran 
has not provided VA with the necessary information to 
determine where to direct that request.  Indeed, the Board 
notes that the Veteran provided this information with the 
assistance of his representative, and that the representative 
also made no indication that he wished for VA to obtain 
records for the March 2009 appointment.  Accordingly, the 
Board finds that VA has fulfilled his duty to assist the 
Veteran in obtaining available, relevant records in this 
case.  

The record reflects that the Veteran was not afforded a VA 
examination with respect to the claim on appeal.  However, 
there is no probative evidence indicating that there has been 
a material change in the Veteran's service-connected 
disabilities since he was last examined.  38 C.F.R. § 
3.327(a).  Therefore, the records satisfy  38 C.F.R. § 3.326 
and an examination is not necessary to decide the claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  




II.  TDIU

The Veteran contends that his service-connected disabilities 
render him unemployable and thus entitle him to a total 
disability evaluation.  Specifically, the Veteran contends 
that he had to take early retirement due to a combination of 
his service-connected PTSD, diabetes mellitus, type II, and 
peripheral neuropathy.  For the reasons that follow, the 
Board finds that a TDIU is not warranted.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2008).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (2008).

In this case, the Veteran is service-connected for PTSD, 
rated as 50 percent disabling, diabetes mellitus rated as 20 
percent disabling, peripheral neuropathy of the left lower 
extremity rated as 10 percent disabling, and peripheral 
neuropathy of the right lower extremity rated as 10 percent 
disabling.  The combined rating of the service-connected 
disabilities is 70 percent, which meets the percentage 
requirements.  See 38 C.F.R. §§ 4.16, 4.26.  However, the 
evidence must still show that he is unable to pursue a 
substantially gainful occupation due to his service-connected 
disabilities.  The issue, therefore, is whether the Veteran's 
service-connected disabilities prevent him from engaging in 
substantially gainful employment.

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

By way of a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) signed in 
December 2000, the Veteran noted that his service-connected 
diabetes mellitus, type II and nonservice-connected 
respiratory problems prevented him from securing or following 
any substantially gainful occupation.  He reported that he 
worked from 1962 to 2004 for a Plywood plant and that he 
became too disabled to work in July 2004 when he elected to 
take early retirement.  The form also indicated that the 
Veteran completed four years of high school.  Additionally, 
the Veteran has testified and identified his service-
connected PTSD and service-connected peripheral neuropathy as 
contributing to his early retirement.  

With respect to the Veteran's diabetes mellitus, type II, the 
medical evidence of record shows continuous treatment for 
diabetes.  A December 2005 private treatment record reveals 
that the Veteran had been diagnosed with diabetes mellitus, 
type II, since 2004.  The examiner noted that the subjective 
factor was fatigue.  However, it was noted that the Veteran's 
diabetes did not cause any restriction of activities.  A July 
2007 private treatment record shows treatment for diabetes 
mellitus type II.  The Veteran reported intermittent 
claudication after walking 100 yards on level ground at 2 
miles per hour.  The Veteran also reported urinary 
incontinence and fecal leakage.  The examiner noted that 
there was no solid evidence of renal insufficiency and a 
diagnosis could not be made and was not yet a complication of 
diabetes.  It was noted that the Veteran's diabetes was 
poorly controlled; however, the examiner explained that the 
diabetes did not cause any restriction of activities.  

The VA treatment records show that the Veteran has complained 
of coldness and numbing of the lower extremities.  The July 
2007 VA treatment record reveals a diagnosis of diabetic 
neuropathy of the lower extremities.  The Veteran reported 
progressive loss of strength of arms and legs with tingling, 
numbness, and abnormal sensation.  The examiner noted that 
the peripheral nerve examination was within normal limits.  
The neurological examination of the lower extremities showed 
that motor function was within normal limits and that the 
sensory function was abnormal.  The examiner noted that 
objectively there was only hypersensitivity and decreased 
light touch of the feet and ankles.  There was no indication 
of any interference with employment as a result of the 
Veteran's peripheral neuropathy.

With respect to the Veteran's service-connected PTSD, the 
last VA examination was conducted in July 2003.  The examiner 
noted that the Veteran continued to work on a light duty 
basis at the plant where he had been employed for over 40 
years.  His limitations were caused by low back and other 
orthopedic problems.  He was accommodated in the workplace 
and given a job as a quality inspector rather than having to 
perform heavy physical work.  He continued to have low back 
pain and increased difficulty with his knees that required 
arthroscopic surgery.  The Veteran reported that he continued 
to function reasonably well at work given his physical 
limitations.  The examiner noted that the Veteran did not 
seem in any danger of losing his job up to the point of 
retirement.  The Veteran reported that he struggled to 
control his anger and irritability, although he had no major 
outbursts at work.  The Veteran was well oriented, with 
linear thinking, showing no gross memory defects, however, he 
reported depressive feelings, difficulty concentrating, and 
frequent crying spells.  The examiner noted that the Veteran 
continued to work and that he had increasing orthopedic 
difficulties that continued to bother him.  It was noted that 
the Veteran was somewhat more symptomatic than he was 
previously.  However, the examiner noted that the Veteran's 
industrial adjustment continued about as before, although it 
required more effort on the Veteran's behalf to keep at it.  
Additionally, the examiner noted that the Veteran was still 
able apparently to handle the required interpersonal contacts 
in the workplace and to work steadily.  The Veteran's PTSD 
was noted as chronic and of moderate severity with a Global 
Assessment Functioning (GAF) score of 55.  

The December 2001 VA examination report shows that the 
Veteran had a reasonably good work history and because of 
chronic low back problems, no longer performed physical work, 
but served as a quality inspector.  The Veteran reported that 
he had not been threatened with termination and hoped to work 
three to four more years until he could officially retire.  

VA treatment records dated from 2004 to 2008 only reveal one 
record with respect to the Veteran's PTSD.  A March 2007 VA 
treatment record shows that the Veteran denied nightmares in 
the past month, was not constantly on guard, watchful or 
easily startled, did not feel numb or detached from others, 
activities, or surroundings, and did not think about or go 
out of his way to avoid situations that reminded him of a 
frightening, horrible, or upsetting experience.  It was noted 
that the PTSD screen was negative in addition to a negative 
depression screen.    

Although the Board has considered the Veteran's assertions, 
the evidence of record does not show that the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, as required 
for a total disability rating.  Indeed, the Veteran presented 
testimony that contradicts this position.  He stated at his 
personal hearing that he had made no attempt to seek 
employment since retirement.  Transcript at 10.  Moreover, he 
stated he went to a local diner nearly every morning to have 
breakfast and chat with fellow retirees.  Transcript at 12.  
He also indicated that he sometimes went to a friend's house 
to talk and pass the time.  Id.  Put another way, the 
testimony provided by the Veteran strongly suggests that his 
service connected disabilities do not significantly impair 
his mobility or, with respect to his PTSD, his ability to 
constructively interact with others.  

Further, in the examination reports and records summarized 
above, no examiner has noted or indicated that the Veteran 
was unemployable due to his service-connected disabilities.  
The private treatment records reflect that the Veteran's 
service-connected diabetes mellitus, type II, has not caused 
functional impairment or any restriction of activities.  See 
July 2007 private treatment record.  With respect to the 
Veteran's service-connected peripheral neuropathy, the VA and 
private treatment records only show abnormal sensory 
examinations and the Veteran's subjective reports of 
weakness.  The records do not reveal any abnormal motor 
function of the lower extremities and there has been no 
indication that the Veteran was unemployable due to his 
peripheral neuropathy.  The VA treatment records reveal no 
current complaints or symptoms of PTSD and the previous VA 
examination reports did not indicate that the Veteran was 
unemployable due to his service-connected PTSD.  In fact, the 
VA examination reports reveal a reasonably good work history 
and the July 2003 VA examiner specifically noted that the 
Veteran was able to handle the required interpersonal 
contacts in the workplace and to work steadily.  In addition, 
the examination reports appear to suggest that the Veteran's 
limitations at work were related to his nonservice-connected 
disorders including chronic low back pain and knee pain.  
Nonservice-connected disabilities may not be considered in 
determining entitlement to a TDIU.  38 C.F.R. §§ 3.341(a), 
4.19 (2008); Hersey v. Derwinski, 2 Vet. App. 91, 94-95 
(1992).  In light of the above, the Board finds that the 
Veteran is not precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disabilities, nor is he incapable of performing the mental 
and physical acts required by employment due solely to his 
service-connected disabilities.

Furthermore, the evidence of record does not suggest an 
unusual disability picture.  There is no indication that the 
schedular criteria are inadequate to evaluate the Veteran's 
service-connected disabilities.  The record does not show 
that his disabilities caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or has necessitated frequent periods of 
hospitalization.  The Veteran's service-connected 
disabilities do not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Thus, the referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown¸ 9 Vet. App. 88, 95 (1996).  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of a TDIU.  Thus, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


